Exhibit 10.1

MODUSLINK GLOBAL SOLUTIONS, INC.

SUMMARY OF FY2009 PERFORMANCE-BASED RESTRICTED STOCK BONUS PLAN

On September 24, 2008, the Human Resources and Compensation Committee of the
Board of Directors of ModusLink Global Solutions, Inc. established a
performance-based restricted stock bonus plan pursuant to which grants of
restricted shares of ModusLink Global Solutions common stock may be made to
certain executive officers of ModusLink Global Solutions (as defined by
Section 16 of the Securities Exchange Act of 1934, as amended) (other than
Joseph C. Lawler, ModusLink Global Solutions’ Chairman, President and Chief
Executive Officer).

Subject to the achievement of a pre-determined level of Non-GAAP Operating
Income in fiscal year 2009, the executive officers would receive restricted
shares of ModusLink Global Solutions common stock as follows:

 

Name

   Shares

Steven G. Crane

   9,000 shares

Peter L. Gray

   9,000 shares

Mark J. Kelly

   9,000 shares

William R. McLennan

   15,000 shares

David J. Riley

   9,000 shares

Scott D. Smith

   15,000 shares

The issuance of the restricted shares of ModusLink Global Solutions common stock
would be made, if at all, on the third business day following the day ModusLink
Global Solutions publicly releases its financial results for the fiscal year
ending July 31, 2009. Any awards under this bonus plan would vest in three equal
installments, on the first, second and third anniversaries of the grant date
provided the recipient remains employed by the Corporation, or a subsidiary of
the Corporation, on each such vesting date.